Citation Nr: 1039631	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right hip arthritis.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 through 
December 1971 and from March 1976 through June 1993.

These matters were last before the Board of Veterans' Appeals 
(Board) in March 2008, on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In March 2008, the Board remanded these claims, as well as claims 
of entitlement to service connection for a left shoulder 
disability, right knee arthritis, and bilateral hearing loss.  
However, during the pendency of his appeal, the RO granted 
entitlement to service connection for a left shoulder disability, 
right knee arthritis, and left ear hearing loss in a January 2010 
rating decision.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the Veteran has not submitted any statements 
reflecting disagreement with the January 2010 rating decision, 
the claims granted therein are not before the Board and, as such, 
are not reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The March 2008 remand instructed the RO/AMC to provide additional 
notice to the Veteran in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and to afford him VA examinations.

The Board notes that the Veteran has been provided with 
additional notice and that examinations addressing the remaining 
issues on appeal were conducted in September 2008 (audiological 
and orthopedic) and June 2009 (hypertension).

However, the Board also observes that the last VA treatment 
records associated with the claims file are dated in November 
2004 and there are no records of any private treatment from 2004 
through 2008.  The September 2008 report of the VA orthopedic 
examination refers to a "September 5th" (no year indicated) x-
ray that does not appear in the record.  Further, in specific 
regard to the claim for an increased disability rating for 
hypertension, the June 2009 VA examination report states that the 
Veteran began receiving chemotherapy in April 2009 and, as a 
result, his blood pressure readings were lower than usual.  In 
cases such as this, in which the Veteran has appealed the initial 
rating given at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating, referred to 
as "staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  The missing 
intervening medical records are needed for the Board to determine 
whether the assignment of a staged rating is appropriate.  

While this case is in remand status, the RO/AMC must gather the 
outstanding records and any more recent records of VA treatment 
and provide the Veteran with the necessary authorizations to 
release any pertinent private records that are not already within 
the claims file.  All newly gathered records must be associated 
with the record.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA treatment occurring after 
November 2004.  The Veteran should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file and should be 
asked specifically to complete authorization 
forms for records of private treatment 
received between May 2004 and March 2008.  
The RO/AMC must then associate any newly 
obtained records with the claims folder.  
Any negative search result must be noted in 
the record and communicated to the Veteran.

2.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claims.  In 
regard to the claim for an increased 
initial disability rating for hypertension, 
the RO/AMC must consider the propriety of 
"staged" ratings based on any changes in 
the degree of severity of the disability.   
If the benefits sought on appeal remain 
denied, the Veteran and his authorized 
representative must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


